Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compact Prosecution
Examiner would like to propose amending the independent claims 1, 10 and 15 to include the feature wherein an Ontology data  enables synonym and hypernym term expansions of the vision labels to identify candidate grounding terms and a seed generation for the grounding ontology is automatic, the process can be verified, the ontology data is extensible, and it evolves as both language and visual components improve over time. and this proposed amendments will overcome the current rejection. 
Claim Objections
Claims 11-14 objected to because of the following informalities:  Claims 11-14 which depends from Claim 10 recites “The Method of claim 10” while claim 10 is not a method claim but a system claim. Appropriate correction is required.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are  rejected under 35 USC 101 because Claim 15  claims “Computer storage media….” However, the claims do not define the Computer storage media … to be a functional descriptive material encoded on a non transitory memory/disk/computer-readable medium, and is thus non-statutory for that reason (i.e., 
Such claimed “Computer Storage media ” (software) does not define any structural and functional interrelationships between the computer Storage media and other claimed elements of a computer, which permit the computer storage functionality to be realized. 
One ordinary skilled in the art will conclude that the claimed computer storage media may include a signal per se. 
Examiner suggests amending the claim to include “a non-transitory computer Storage media…”.
Dependent claims 16-20 are rejected under U.S.C 101 for its dependence on Claim 15 which is rejected under U.S.C 101. 
Claim Interpretation 

The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such 
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
 
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
 
 (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Use of the 
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“means for parsing input text containing a referring expression into a hierarchical subject, predicate and object parse structure ” in claim 10.  
“a means for generating a semantic computation graph based on the hierarchical subject, predicate, and object parse structure, … in claim 10” 
 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
In Section 0041 of the specification applicant discloses server 106  includes application 110 (Fig. 7) which is used to parse the referring expression and generate a semantic computation graph via referring expression processing system and therefore it is clear the means for parsing the referring expression and generating the semantic computation corresponds to the application on the server 106.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
 
No 112 rejection is needed since corresponding structures are provided in the specification  as discussed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Galitsky (20180329879) in view of NPL “Using Syntax to Ground Referring Expressions in Natural Images” by Volkan Cirik, Taylor Berg-Kirkpatrick, Luois-Philippe Morency-May 2018) referred to as Volkan from here on in this correspondence. (Galitsky in view of Volkan) 
Claim 1, Galitsky discloses a computer-implemented method for processing a referring expression to comment on images and videos, (Section 0264 – thus a request (referring expression) is processed to comment on a video)   the method comprising:
receiving input text containing at least one referring expression; (Section 0107 the request contains the referring expression “grandfather’s truck”) 
parsing the referring expression of the input text into a hierarchical subject, predicate, and object parse structure; (Section 0139, line 4 “subject of EDU”, Section 0140, lines 6-10- thus the “Logic predicates” reads on the predicate) 
based on the hierarchical subject, predicate, and object parse structure, generating a semantic computation graph, (Section 0124 – thus the DT shown in fig. 7 and 8 reads on the semantic computation graph, also section 0180 also describes “building a communicative Discourse Tree”) wherein the semantic computation graph (Fig. 7 and 8) is comprised of a plurality of node types (Section 0007, lines 10-16 “nonterminal  and terminal nodes” reads on the plurality of nodes) that identify attributes (Section 0187, lines 4-5 “Attribute”) modifiers, and interrelationships of the objects in the referring expression; ( Section 0109, Fig. 7 “My Husbands’ grandmother gave him his grandfather’s truck” is elaborated (interrelationships)  by “having unpaid fines on his license”)
Secondary reference (Volkan-2018) also addresses this limitation see fig. 1c as shown below: 

    PNG
    media_image1.png
    309
    465
    media_image1.png
    Greyscale

Figure 1: The semantic Graph is computed from the referring expression "half of a sandwich on the right side of a plate nearest a coffee mug"
utilizing the semantic computation graph to comment on image and videos. (Section 0264, lines 11-12- thus based on the generated Discourse tree, captions/comments can be provided on images and videos- see )
Galitsky does not disclose using the semantic computation graph (discourse graph) to perform image task. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Galitsky to perform image task such as identifying objects within an image. 
The motivation is that this modification unable users to search or retrieve answers from images. 
Claim 2, Galitsky in view of Volkan discloses wherein identifying the attributes, modifiers, and interrelationships of objects in the referring expression further (Galitsky: Section 0109, Fig. 7 as explained in claim 1 above) comprises:
detecting object the attributes and modifiers in the referring expression; (Galitsky: Section 0109 and Fig. 7 “My husbands’ grandmother gave him his grandfather’s truck reads on the detected object from the referring expressions in section 0107) and classifying the object attributes and modifiers into a type value. (Galitsky: Section 0132, lines 1-3 rhetoric agreement classifier 120 classifies the objects with the referring expression) 
Claim 3, Galitsky in view of Volkan discloses wherein the semantic computation graph includes annotations corresponding to the identified objects in the referring expression. (Galitsky: Fig. 7 shows annotation such as “My Husband’s …truck” which corresponds to the referring expression) 
Claim 4, Galitsky in view of Volkan discloses wherein the image task comprises associating the semantic computation graph (Galitsky: Section 0264, lines 11-12) with (Volkan: Col. 8, Col. 1 lines 34-36- thus the visual scene of identical shapes and Fig. 3 shows computer vision as well see the screenshot below: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Figure 2: the request "a man going before a lady carrying a cell phone retrieve the image above.

Claim 5, Galitsky in view of Volkan discloses wherein the image tasks comprises generating a query intention model to represent the referring expression in an image query. (Galitsky: Section 0100, lines 12-14 “classifying end user intent” such as what the user would like to accomplish-get account balance or make a purchase) 
Claim 6, Galitsky in view of Volkan discloses wherein the image task comprises extracting information from an image caption (Volkan: coffee mug in Fig. 1(b) is an example of the an image caption)  based on the semantic computation graph to create a semantic index for an image search system. (Galitsky: Section 0098, lines 20-Thus the F1 Score or F measure reads on the semantic Index since it is the fraction of relevant instances) 
Claim 7, Galitsky in view of Volkan discloses wherein parsing the referring expression further comprises incorporating external knowledge to generalize about a category of the identified objects in the referring expression. (Galitsky: Section 0130, lines 2-3 the public database that is used to obtain answer reads on the external knowledge) 
Claim 8, Galitsky in view of Volkan discloses wherein the semantic computation graph (Galitsky: Section 0180 “Building a Communicative Discourse Tree” reads on the Semantic graph)  is generated based on recursively traversing the subject, predicate, and object parse structure. (Volkan: Page 1, Col. 2, lines 2-5- Thus the process of computing the semantic graph using the parse tree, subject and predicate is recursive)  
Claim 9, Galitsky in view of Volkan discloses wherein the semantic computation graph is further generated using a grounding ontology, (Galitsky: Section 0309, lines 9-13) wherein the grounding ontology is generated based on matching labels of objects known to an image object classifier to entities that provide language lexicon resources. (Galitsky: section 0042 lines 11-13 The rhetoric agreement classifier provides answers) 
Claim 10, Galitsky discloses a referring expression processing system, (Fig. 1) the system comprising: one or more hardware processors; (Processing Unit 3004 in Fig. 30) and
one or more non-transitory computer storage media storing computer useable instructions that, (System memory 3010 in Fig. 30) when used by the one or more processors, (Sub Processing Unit 3032 and Sub Processing unit 3034 in fig. 30) cause the one or more processors to execute: 
a means for parsing input text containing a referring expression  (Section 0107 the request contains the referring expression “grandfather’s truck”) 
 (Section 0139, line 4 “subject of EDU”, Section 0140, lines 6-10- thus the “Logic predicates” reads on the predicate) 
 and a means for generating a semantic computation graph based on the hierarchical subject, predicate, and object parse structure, (Section 0124 – thus the DT shown in fig. 7 and 8 reads on the semantic computation graph, also section 0180 also describes “building a communicative Discourse Tree”)  wherein the semantic computation graph (Fig. 7 and 8)  is comprised of a plurality of node types (Section 0007, lines 10-16 “nonterminal  and terminal nodes” reads on the plurality of nodes) that identify attributes, (Section 0187, lines 4-5 “Attribute”) modifiers, and interrelationships of the objects in the referring expression. ( Section 0109, Fig. 7 “My Husbands’ grandmother gave him his grandfather’s truck” is elaborated (interrelationships)  by “having unpaid fines on his license”)
Secondary reference (Volkan-2018) also addresses this limitation see fig. 1c as shown below: 

    PNG
    media_image1.png
    309
    465
    media_image1.png
    Greyscale

Figure 3: The semantic Graph is computed from the referring expression "half of a sandwich on the right side of a plate nearest a coffee mug"

Volkan-2018 discloses computing semantic graph to perform image task. ( Lines 11-17 of Col 1 on page 3 “Generating a Computation Graph” that each node localizes objects present in the image, item (d) shown on Page 2.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Galitsky to perform image task such as identifying objects within an image. 
The motivation is that this modification unable users to search or retrieve answers from images. 

Claim 11, Galitsky in view of Volkan discloses wherein identifying the semantic relationships between objects in the referring expression further (Galitsky: Section 0109, Fig. 7 as explained in claim 1 above)  comprises:
detecting object attributes and modifiers in the referring expression; (Galitsky: Section 0109 and Fig. 7 “My husbands’ grandmother gave him his grandfather’s truck reads on the detected object from the referring expressions in section 0107) and classifying the object attributes and modifiers into a type value. (Galitsky: Section 0132, lines 1-3 rhetoric agreement classifier 120 classifies the objects with the referring expression) 

Claim 12, Galitsky in view of Volkan discloses wherein the semantic computation graph includes annotations corresponding to the identified objects in the  (Galitsky: Fig. 7 shows annotation such as “My Husband’s …truck” which corresponds to the referring expression) 

Claim 13, Galitsky in view of Volkan discloses wherein parsing the referring expression further comprises incorporating external knowledge to generalize about a category of the identified objects in the referring expression. (Galitsky: Section 0130, lines 2-3 the public database that is used to obtain answer reads on the external knowledge) 

Claim 14, Galitsky in view of Volkan discloses wherein the semantic computation graph is further generated using a grounding ontology, (Galitsky: Section 0309, lines 9-13)  wherein the grounding ontology is generated based on matching labels of objects known to an image object classifier to entities that provide language lexicon resources. (Galitsky: section 0042 lines 11-13 The rhetoric agreement classifier provides answers) 

Claim 15, Galitsky discloses One or more computer storage media having computer-executable instructions embodied thereon that, when executed, by one or more processors, (Processing Unit 3004 in Fig. 30)  cause the one or more processors to perform a method, the method comprising:
receiving input text containing at least one referring expression; (Section 0107 the request contains the referring expression “grandfather’s truck”) 

 (Section 0139, line 4 “subject of EDU”, Section 0140, lines 6-10- thus the “Logic predicates” reads on the predicate) based on the hierarchical subject, predicate, and object parse structure, generating a semantic computation graph, (Section 0124 – thus the DT shown in fig. 7 and 8 reads on the semantic computation graph, also section 0180 also describes “building a communicative Discourse Tree”) wherein the semantic computation graph is comprised of a plurality of node types (Section 0007, lines 10-16 “nonterminal  and terminal nodes” reads on the plurality of nodes)  that identify attributes, (Section 0187, lines 4-5 “Attribute”) modifiers, and interrelationships of the objects in the referring expression; ( Section 0109, Fig. 7 “My Husbands’ grandmother gave him his grandfather’s truck” is elaborated (interrelationships)  by “having unpaid fines on his license”)
Secondary reference (Volkan-2018) also addresses this limitation see fig. 1c as shown below: 

    PNG
    media_image1.png
    309
    465
    media_image1.png
    Greyscale

Figure 4: The semantic Graph is computed from the referring expression "half of a sandwich on the right side of a plate nearest a coffee mug"

 transmitting the semantic computation graph to comment on image. (Section 0264, lines 11-12- thus based on the generated Discourse tree, captions/comments can be provided on images and videos)
Galitsky does not disclose using the semantic computation graph (discourse graph) to perform image task. 
Volkan-2018 discloses computing semantic graph to perform image task. ( Lines 11-17 of Col 1 on page 3 “Generating a Computation Graph” that each node localizes objects present in the image, item (d) shown on Page 2.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Galitsky to perform image task such as identifying objects within an image. 
The motivation is that this modification unable users to search or retrieve answers from images. 
Claim 16, Galitsky in view of Volkan discloses wherein identifying the attributes, modifiers, and interrelationships of objects in the referring expression further (Galitsky: Section 0109, Fig. 7 as explained in claim 1 above)  comprises:
detecting the object attributes and modifiers in the referring expression; and classifying the object attributes and modifiers into a type value. (Galitsky: Section 0132, lines 1-3 rhetoric agreement classifier 120 classifies the objects with the referring expression) 

Claim 17, Galitsky in view of Volkan discloses wherein the image task comprises associating the semantic computation graph (Galitsky: Section 0264, lines 11-12) with object information from a computer vision system for image editing requests. (Volkan: Col. 8, Col. 1 lines 34-36- thus the visual scene of identical shapes and Fig. 3 shows computer vision as well see the screenshot below: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Figure 5: the request "a man going before a lady carrying a cell phone retrieve the image above.

Claim 18, Galitsky in view of Volkan discloses wherein the image task comprises generating a query intention model to represent the referring expression in an image query. (Galitsky: Section 0100, lines 12-14 “classifying end user intent” such as what the user would like to accomplish-get account balance or make a purchase) 

Claim 19, Galitsky in view of Volkan discloses wherein the image task comprises extracting information from an image caption (Volkan: coffee mug in Fig. 1(b) is an example of the an image caption) based on the semantic computation graph to create a semantic index for an image search system. (Galitsky: Section 0098, lines 20-Thus the F1 Score or F measure reads on the semantic Index since it is the fraction of relevant instances) 

(Galitsky: Section 0309, lines 9-13)  wherein the grounding ontology is generated based on matching labels of objects known to an image object classifier to entities that provide language lexicon resources. (Galitsky: section 0042 lines 11-13 The rhetoric agreement classifier provides answers) 
	Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO2019050968 discloses a technology transforms unstructured data (including conversations in the form of textual documents, audio streams, video streams, and/or the like) into structured, real-time machine consumable streams representing the ever-changing flow of activities and events that are occurring in the world. The structured data is computationally relevant or computationally legible. The system provides computers can consume and perform mathematical operations over the event data similar to the manner in which they handle numeric data. An extracted event is a potentially consequential action or statement represented in a computationally efficient manner.
Podgorny (US 11263277) discloses a method for executing a computerized query includes receiving a new query from a user device. The query includes natural language text. Based on a type of user, and using an alternative term generator, a selected data model is selected from among pre-determined data models. The selected data model is particular to the type of user. Each of the pre-determined .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        03/09/2022